DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. This Office Action is in response to Applicants remarks and amendments filed 12/7/21. Claims 13, 14, 16, 18, 22, 24, 26, and 72-86 were pending. Claims 14, 18, 22, 26, 72, 74, 75, 77, 79-81, and 84-86. Claims 13, 16, 24, 73, 76, 78, 82 and 83 are examined.
Information Disclosure Statement
3. The information disclosure statement (IDS) submitted on 3/16/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Rejection Withdrawn
4. The rejection of claims 13, 16, 24, 73, 76, 78, 82, and 83 are rejected under 35 U.S.C. §103 as allegedly being unpatentable over the combination of the following references: 1) U.S. Patent Application Publication No. 2014/0271658 ("Murphy"); and 2) Moffatt et al., N. Eng. J. Med, 2010, 363, 1211-1221 ("Moffatt") is withdrawn. Applicants arguments with respect to Moffatt et al. is deemed to be persuasive. The Office will withdraw the rejection of record and replace with a new 103 rejection.
Claim Rejections - 35 USC § 103
5. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
6. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 Murphy et al., PGPUB No. 20140271658 in view of Grotenboer et al. (2013, J allergy Clin Immunol, Vol. 131, pp.856-865, IDS of 2/18/20).
Gudbjartsson et al., discloses that, polymorphic variants that have been found to be associated with high blood eosinophil counts, conditions causative of eosinophilic asthma (abstract). The reference provides the use of an anti-eosinophilia agent, anti-asthma agent, anti-myocardial infarction agent, or anti-hypertension in the preparation of a medicament for treating eosinophilia, asthma, or myocardial infarction in a human that has been tested for (a) the presence of at least one allele of at least one polymorphic marker which associates with eosinophilia, asthma, or myocardial infarction, as described herein; and/or (b) the presence of an amino acid substitution in an amino acid sequence encoded by the polymorphic marker [0021]. Table 2., discloses both markers rs1420101 and rs134236 (table 2). Gudbjartsson et al., teaches that because eosinophils play important roles in both asthma and myocardial infarction, subsequent studies described herein demonstrate that a subset of the variant alleles which associate with high blood eosinophil counts additionally associates with an increased risk of asthma [0061]. Markers described herein are contemplated as useful markers for determining susceptibility to eosinophilia and conditions causative of or correlated/associated with eosinophilia, such as asthma [0061].
Murphy et al. teaches IL-33 and methods of using the antibody (abstract). The antibodies of the invention are useful, inter alia, for the treatment, prevention and/or amelioration of any disease or disorder associated with or mediated by IL-33 IL-33 and a IL-33 ligand (e.g., ST2) or otherwise inhibiting IL-33 activity and/or signaling [0117]. This meets the limitation partially of claims 13, 24 and 82. For example, the present invention provides methods for treating, asthma (e.g., allergic asthma, non-allergic asthma, severe refractory asthma, asthma exacerbations, steroid resistant asthma, steroid sensitive asthma, eosinophilic asthma or non-eosinophilic asthma, etc.), atopic dermatitis, psoriasis, other inflammatory disorders, allergy, anaphylaxis, cardiovascular disease, central nervous system disease, pain, arthritis (e.g., rheumatoid arthritis, osteoarthritis, psoriatic arthritis, etc.), giant cell arteritis, vasculitis (behcet's disease and Churg Strauss syndrome), Henoch-Schonlein purpura, multiple sclerosis, inflammatory bowel disorder (e.g. Crohn's disease or ulcerative colitis), lupus, and sjogren's syndrome [0117]. Antigen binding reduces the signaling [0075]. This partially meets the limitation of claim 76.
The antibody Comprising SEQ ID NO: 274 and 282 of the instant invention is also disclosed Murphy reference. See below. This partially meets claims 73 and 83.
RESULT 1
US-14-205-512-274
; Sequence 274, Application US/14205512
; Publication No. US20140271658A1
; GENERAL INFORMATION
;  APPLICANT: Andrew J. Murphy
;  APPLICANT:Nicholas J. Papadopoulos
;  APPLICANT:Jamie Orengo
;  TITLE OF INVENTION: Anti-IL-33 Antibodies and Uses Thereof
;  FILE REFERENCE: 1850-A
;  CURRENT APPLICATION NUMBER: US/14/205,512
;  CURRENT FILING DATE: 2014-03-12
;  PRIOR APPLICATION NUMBER: 61/778,687
;  PRIOR FILING DATE: 2013-03-13
;  PRIOR APPLICATION NUMBER: 61/819,018
;  PRIOR FILING DATE: 2013-05-03
;  NUMBER OF SEQ ID NOS: 323
;  SOFTWARE: FastSEQ for Windows Version 4.0
; SEQ ID NO 274
;  LENGTH: 122

;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic
US-14-205-512-274

  Query Match             100.0%;  Score 648;  DB 13;  Length 122;
  Best Local Similarity   100.0%;  
  Matches  122;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGNLEQPGGSLRLSCTASGFTFSRSAMNWVRRAPGKGLEWVSGISGSGGRTYY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVESGGNLEQPGGSLRLSCTASGFTFSRSAMNWVRRAPGKGLEWVSGISGSGGRTYY 60

Qy         61 ADSVKGRFTISRDNSKNTLYLQMNSLSAEDTAAYYCAKDSYTTSWYGGMDVWGHGTTVTV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ADSVKGRFTISRDNSKNTLYLQMNSLSAEDTAAYYCAKDSYTTSWYGGMDVWGHGTTVTV 120

Qy        121 SS 122
              ||
Db        121 SS 122

RESULT 1
US-14-205-512-282
; Sequence 282, Application US/14205512
; Publication No. US20140271658A1
; GENERAL INFORMATION
;  APPLICANT: Andrew J. Murphy
;  APPLICANT:Nicholas J. Papadopoulos
;  APPLICANT:Jamie Orengo
;  TITLE OF INVENTION: Anti-IL-33 Antibodies and Uses Thereof
;  FILE REFERENCE: 1850-A
;  CURRENT APPLICATION NUMBER: US/14/205,512
;  CURRENT FILING DATE: 2014-03-12
;  PRIOR APPLICATION NUMBER: 61/778,687
;  PRIOR FILING DATE: 2013-03-13
;  PRIOR APPLICATION NUMBER: 61/819,018
;  PRIOR FILING DATE: 2013-05-03
;  NUMBER OF SEQ ID NOS: 323
;  SOFTWARE: FastSEQ for Windows Version 4.0
; SEQ ID NO 282
;  LENGTH: 107
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic
US-14-205-512-282

  Query Match             100.0%;  Score 549;  DB 13;  Length 107;
  Best Local Similarity   100.0%;  
  Matches  107;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIQMTQSPSSVSASVGDRVTITCRASQGIFSWLAWYQQKPGKAPKLLIYAASSLQSGVPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIQMTQSPSSVSASVGDRVTITCRASQGIFSWLAWYQQKPGKAPKLLIYAASSLQSGVPS 60

Qy         61 RFSGSGSGTDFTLTISSLQPEDFAIYYCQQANSVPITFGQGTRLEIK 107
              |||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSGSGTDFTLTISSLQPEDFAIYYCQQANSVPITFGQGTRLEIK 107

	The reference does not teach the IL1RL1 variant rs1420101 or IL33 variant rs1342326.
	Grotenboer et al., teaches that IL-33 and IL-1 receptor-like 1(IL1RL1), act in one signal transduction pathway (abstract). It is disclosed that IL-33 encodes a cytokine released on damaged cells, whereas IL1RL1 encodes part of the IL-33 receptor complex (abstract). The reference discloses that functional studies in models of allergic airway disease indicate a central role of IL-33 signaling in driving TH2 inflammation, which is central to eosinophilic allergic asthma (abstract). Table 1 discloses both rs1342326 and rs1420101.
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Gudbjartsson et al. and Murphy et al. with that of Grotenboer  et al., to treating or inhibiting eosinophilic asthma, comprising administering an IL33 antagonist or a combination of an IL33 antagonist and an IL-4R antagonist to a subject having the intronic IL1RL1 variant rs1420101, the IL33 variant rs1342326 or both the intronic IL1RL1 variant rs1420101 and the IL33 variant rs1342326, such that asthma is treated or inhibited in the subject by reducing eosinophils. An artisan would have been motivated to combine the teachings to arrive at a method to treat asthma including eosinophilic asthma comprising intronic IL1RL1 variant rs1420101 and/or IL33 variant rs1342326 (see claims 13, 14, 16, 76 and 78) by reducing high levels of eosinophils.  Further, Mruphy et al. reference teaches that treatment, prevention and/or IL-33 expression, signaling, or activity, or treatable by blocking the interaction between IL-33 and a IL-33 ligand (e.g., ST2) or otherwise inhibiting IL-33 activity and/or signaling Specifically to identify the variants in individuals to devise personalized therapeutic intervention based on individual genetic risk factors. There is reasonable expectation of success because the combination of references disclose administering IL-33 antibodies to treat asthma including eosinophilic asthma.
Claim Rejections - 35 USC § 112
7. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 16, 24 and 73 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
7a. Claim 13 on line 1 recites that the method of treating or inhibiting is drawn to eosinophilic asthma. However, the last line of the claim states that it is asthma that is treated or inhibited. Thus, it is not clear if Applicants intend to treat “eosinophilic asthma” or “asthma”. Claims 16, 24 and 73 rejected in so far as they are dependent on rejected claim 13.
Double Patenting
8. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

8a. Claims 13, 16, 24, 73, 76, 78, 82, and 83 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10000564. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘564 patent discloses administering IL-33 antibodies to treat an inflammatory disease or disorder including asthma.
8b. Claims 13, 16, 24, 73, 76, 78, 82, and 83 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No.10011647. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘647 patent discloses administering IL-33 antibodies to treat an inflammatory disease or disorder including asthma.
8c. Claims 13, 16, 24, 73, 76, 78, 82, and 83 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 24 of U.S. Patent No.10815305 in view of U.S. Patent No.10815305.  Although the claims at issue 
8d Claims 13, 16, 24, 73, 76, 78, 82, and 83 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.9574004 in view of claims 1-12 of U.S. Patent No.9453072.  Although the claim at issue are not identical, they are not patentably distinct from each other because ‘004 patent discloses administering IL-4R antagonist to treat asthma. ‘072 patent discloses isolated IL-33 antibody. It would have been obvious before the effective filing date of the claimed invention to combine the teaching to treat asthma with reasonable expectation of success.
Conclusion
	9. No claims are allowed.
					Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEGATHEESAN SEHARASEYON whose telephone number is (571)272-0892. The examiner can normally be reached M-F 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JEGATHEESAN SEHARASEYON/Examiner, Art Unit 1645